MEMORANDUM **
Robert Lee Jennings, an Arizona state prisoner, appeals pro se from the district court’s judgment dismissing three of his retaliation claims brought under 42 U.S.C. § 1983 for failure to exhaust administrative remedies, and from the summary judgment on his fourth claim of retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003) (dismissal for failure to exhaust); Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam) (summary judgment). We affirm.
The district court properly dismissed Jennings’s claims that Huizar retaliated against him by labeling him a snitch, having his cell searched and property confiscated, and reducing his “turn out time,” because Jennings did not properly exhaust prison grievance procedures as to these claims. See 42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 90-91, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (explaining that “proper exhaustion” requires adherence to administrative procedural rules).
*634The district court properly granted summary judgment on Jennings’s claim that Huizar retaliated against him by changing his job assignment and reducing his work hours, because Jennings failed to raise a genuine issue of material fact as to whether Huizar was involved in those decisions. See Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir.2007) (“In opposing summary judgment, a nonmoving party must ... designate specific facts showing that there is a genuine issue for trial”).
Jennings’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.